Citation Nr: 9930387	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  97-11 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased rating for residuals of a right 
ankle injury with degenerative changes, currently evaluated 
as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty for more than 22 years, 
including most recently from May 1983 to July 1989.  The 
Department of Veterans Affairs (VA) Regional Office (RO) 
denied the veteran a compensable rating for the disability at 
issue, and the veteran appealed.  Thereafter, in December 
1998, the RO increased the veteran's disability rating to 10 
percent, effective from September 1995.  The appeal 
continues.


FINDINGS OF FACT

1.  The veteran's right ankle injury residuals are 
characterized by mild degenerative changes and moderate 
limitation of motion.

2.  The evidence in this case does not present an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for residuals of a right ankle injury with 
degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010, 5271 (1998).

2.  An extraschedular disability rating is not warranted for 
the veteran's service-connected right ankle disability.  38 
C.F.R. § 3.321(b) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that his right ankle disability has 
become worse.  Specifically, he contends that intermittently, 
he experiences right ankle pain which sometimes lasts for two 
days.  He states that this happens about every two weeks.  


Preliminary Matters

Initially, the Board notes the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991), as the veteran has alleged that his service-connected 
disability has become worse.  The Board notes that, in 
general, an allegation of increased disability is sufficient 
to establish as well-grounded a claim seeking an increased 
rating.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

The Board is also satisfied that all relevant facts have been 
properly developed with respect to the disability at issue 
and that no further assistance to the veteran is required in 
order to comply with the VA's duty to assist mandated by 38 
U.S.C.A. § 5107(a).  In the instant case, there is ample 
medical and other evidence of record, and there is no 
indication that there are additional records that have not 
been obtained and which would be necessary to obtain prior to 
adjudicating the present claim.  Thus, no further development 
is required in order to comply with VA's duty to assist as 
mandated by 38 U.S.C.A. § 5107(a).

The Board is of course aware that the Court has indicated 
that when the pertinent disorder is subject to fluctuations, 
the VA's duty to assist includes an adequate examination 
conducted during an active stage of the disorder.  Ardison v. 
Brown, 6 Vet. App 405 (1994).  In this case, there is some 
evidence that the veteran's disability may be subject to 
fluctuations, principally the veteran's own statements 
concerning flare-ups.  The Board notes that the veteran has 
been examined on several occasions recently.  Further 
physical examination, in the Board's opinion, would not be 
productive.  Most significantly, the November 1997 VA 
examiner in fact rendered an opinion as to the level of the 
veteran's ankle pathology during periods of flare-up.  The 
Board accordingly will proceed to a decision on the merits in 
this case.


Factual Background

A July 1987 service medical record indicates that the veteran 
injured his right ankle in service and that he thereafter 
underwent a partial synovectomy.  

There are a number of VA and private medical records 
contained in the claims folder.  On VA treatment in September 
1995, the veteran had a full range of motion of his right 
ankle with pain with plantar flexion and no swelling, and 
pain to palpation medially below the malleolus.  Later that 
month, he had okay motion, no ankle tenderness, subtalar and 
tarsal pain, and early degenerative changes in the 
talo-navicular joint shown by prior X-rays.

A VA examination was conducted in October 1995.  At the time, 
the veteran indicated that he worked as a manager for a 
government department of agriculture.  Clinically, the 
veteran was ambulatory and in no apparent acute distress.  
Right ankle circumference was 27 centimeters as compared to 
26 centimeters for the left.  Ankle range of motion was from 
zero to 20 degrees of dorsiflexion and from zero to  45 
degrees of plantar flexion bilaterally.  There was no 
tenderness. 

On VA examination in November 1995, toe, heel, and tandem 
gait were performed normally and the veteran was able to 
squat and rise without difficulty.

In May 1996, a private physician noted some talonavicular 
joint spurring by X-ray, and possibly some arthritic changes 
in the posterior facet joint as well as in the talonavicular 
joint.  The ankle itself looked pretty good and its 
appearance did not pinpoint a very obvious source of 
problems.  Later that day, the veteran had only about 50 
percent motion of the right subtalar joint verses the left, 
and pain with any inversion/eversion of the right heel.  He 
had zero eversion and only 20 degrees of inversion on the 
right verses 15 degrees of eversion and 30 degrees of 
inversion on the left.  The impression was arthrosis or 
arthritis of the right subtalar joint.  

A May 1996 private CT scan revealed an osteochondral defect 
within the anterior calcaneus and osteochondral loose bodies.  
A private physician reported in June 1996 that the CT scan 
demonstrated narrowing and irregularities of the subtalar 
joint, especially of its posterior facet.  This was suspected 
to be the source of the veteran's chronic foot pain.  The 
physician was fairly convinced that the veteran had very 
little motion left in his subtalar joint and that the 
veteran's pain was definitely related to that.  The physician 
advised the veteran that the condition was something that he 
would either have to tolerate, or that he could undergo a 
triple arthrodesis fusion of the joint to attempt to relieve 
it.

An August 1996 VA examination report indicates that veteran 
reported working for a government agriculture department's 
forest service as a network manager for six years without 
absenteeism.  He also was enrolled in college courses in 
information systems management.  Clinically, the veteran had 
slight right ankle edema in the lateral malleolar area.  The 
right ankle had a full range of motion with dorsiflexion to 
20 degrees and plantar flexion to 45 degrees.  He was able to 
walk on his heels and toes with normal amplitude and strength 
and without evidence of discomfort.

On VA orthopedic examination in November 1997, clinically, 
the veteran's right ankle range of motion on the examination 
table was dorsiflexion to 10 degrees and plantar flexion to 
30 degrees.  Range of motion testing was then performed 
against moderate resistance applied by the examiner and was 
found to be unchanged.  Range of motion demonstrated marked 
painful motion as evidenced by facial grimacing and weakness.  
There was facial grimacing with inversion and eversion of the 
right ankle.  The veteran was asked to heel-toe walk, but was 
unable to perform this with the right ankle.  The veteran's 
gait was observed for approximately 200 feet, during which 
time the veteran was using a cane.  His gait was found to be 
slow, with favoring of the right ankle.  There was no 
evidence of facial grimacing.  The veteran was taken to the 
stairwell and observed ascending and descending ten stairs.  
There was no evidence of painful motion or weakness.  This 
exercise was performed slowly, with slight favoring of the 
right ankle, though there was no evidence of easy 
fatigability or incoordination.  Prior X-rays which were 
reviewed revealed talonavicular osteophytes with the 
impression of degenerative joint disease therein.  There was 
no peripheral edema.  There was no motor or sensory deficit 
in the lower extremities.  Prior to the veteran getting 
dressed and being sent to have his X-rays performed, he was 
asked to perform sit-ups and push-ups.  He performed the 
push-ups on the floor without any complaint of pain, 
weakness, or decreased range of motion of his right ankle.  
At this time, his ankle was observed with full dorsiflexion 
of 20 degrees, and plantar flexion to 45 degrees.  

The diagnosis was right ankle degenerative disease with range 
of motion and X-rays as documented.  In the examiner's 
judgment, given the "variable" range of motion findings, 
the veteran's right ankle range of motion was full.  It was 
felt by the examiner that there would be no weakened 
movement, easy fatigability, incoordination, painful motion, 
or decreased range of motion should flare-ups occur.

Applicable Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1998).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (1998), 
which require the evaluation of the complete medical history 
of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, traumatic 
arthritis, when substantiated by X-ray findings, is rated as 
degenerative arthritis, pursuant to Diagnostic Code 5003.  
Degenerative arthritis is rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010.

Under 38 C.F.R. § 4.71, the measurement of joint motion is 
described in Plate II, in which normal range of motion for 
ankle dorsiflexion is described as from zero to 20 degrees, 
and normal plantar flexion of the ankle is described as from 
zero to 45 degrees.  38 C.F.R. § 4.71, Plate II (1998).  
Under 38 C.F.R. § 4.71a, Diagnostic Code 5271, a 10 percent 
disability rating is warranted for moderate limitation of 
motion of the ankle, and a 20 percent disability rating is 
warranted for marked limitation of motion of the ankle.  38 
C.F.R. § 4.71a, Diagnostic Code 5271.

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40, and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed into whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  The provisions of 38 C.F.R. § 4.59 require 
at least a compensable rating in light of Diagnostic Code 
5003 when there is arthritis and painful motion.  Lichtenfels 
v. Derwinski, 1 Vet. App. 484, 488 (1991).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (1998).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

As noted above, under Diagnostic Code 5010, traumatic 
arthritis, when substantiated by x-ray findings, is rated as 
degenerative arthritis, pursuant to Diagnostic Code 5003, and 
degenerative arthritis is rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  The veteran's right ankle 
injury residuals with degenerative changes are currently 
rated as 10 percent disabling under the criteria of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271, which pertains to limitation 
of motion of the ankle.  As noted above, a 10 percent 
disability rating is warranted for moderate limitation of an 
ankle and a 20 percent disability rating is warranted for 
marked limitation of motion of the ankle.

In this case, the Board is of the opinion that an evaluation 
in excess of 10 percent for the disability is not warranted 
under Diagnostic Code 5271.  Several range of motion studies 
reported, in October 1995, August 1996 and November 1997 in 
essence showed full range of motion as defined by 38 C.F.R. § 
4.71a, Plate II.  

The Board places great weight of probative value on the 
detailed VA examination of November 1997, wherein the 
examiner attempted to identify the source of "variable" 
ranges of motion identified.  It is clear from the report of 
the examiner, in particular the observation that the veteran 
could perform push-ups without any decreased range of motion 
of the right ankle, the "variable" results obtained were 
due to voluntary lack of effort on the part of the veteran 
rather than any service-connected musculoskeletal pathology.  
The examiner concluded by pronouncing the range of motion of 
the veteran's right ankle to be full.  

To the extent that the range of motion study discussed 
immediately above is in conflict with other reported ranges 
of motion, such as in May 1996, for the reasons stated above 
the Board chooses to rely on the detailed VA study in 
November 1997.

The Board next notes that the veteran's right ankle symptoms 
include complaints of pain, including pain on motion, and 
that he has degenerative changes.  The Court has held that 
when a diagnostic code provides for compensation based solely 
upon limitation of motion, the provisions of 38 C.F.R. §§ 
4.40, 4.45, and 4.59 must also be considered.  DeLuca v. 
Brown, 8 Vet. App. at 206 (1995); Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991).  However, there is not shown to be 
any additional limitation of motion or limitation of function 
due to pain or arthritis which is not contemplated by the 
rating schedule.  There is no evidence of atrophy or muscle 
spasm, the August 1996 VA examination noted normal strength.  
Most significantly the November 1997 VA examiner concluded 
that there would be no easy fatigability or incoordination 
with flare-ups.  The Board places greater weight on this 
medical evidence, done after objective study, than it does on 
the veteran's self-reports of claimed ankle pathology during 
flare-ups.

In short, the Board concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to a 
schedular disability rating in excess of 10 percent for his 
service-connected right ankle disability.  It is believe that 
the currently assigned 10 percent rating adequately reflects 
the current level of the veteran's disability as demonstrated 
by the medical records, namely arthritis with painful motion 
of a major joint.  See Lichtenfels, supra.  Accordingly, an 
increased disability rating is denied.

Extraschedular rating

The Board notes that the RO, in its December 1998 rating 
decision, concluded that referral for an extraschedular 
evaluation was not warranted for the veteran's right ankle 
disability with degenerative changes.  The Board will, 
accordingly, consider the provisions of 38 C.F.R. § 
3.321(b)(1).

The Court has held that the question of an extraschedular 
rating is a component of the veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
Bagwell stands for the proposition that the Board may deny 
extraschedular ratings, provided that adequate reasons and 
bases are articulated.  See also VAOPGCPREC 6-96 (finding 
that the Board may deny extraschedular ratings, provided that 
the RO has fully adjudicated the issue and followed 
appropriate appellate procedure).  Bagwell left intact, 
however, a prior holding in Floyd v. Brown, 9 Vet. App. 88, 
95 (1996), which found that when an extraschedular grant may 
be in order, that issue must be referred to those "officials 
who possess the delegated authority to assign such a rating 
in the first instance," pursuant to 38 C.F.R. § 3.321.  As 
noted above, the RO has addressed the matter of the 
assignment of an extraschedular rating.  The Board will, 
accordingly, consider the provisions of 38 C.F.R. § 
3.321(b)(1).

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  "An exceptional case includes 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards."  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).
The evidence does not show that the veteran's service-
connected right ankle disability presents such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular schedular standards so as to 
warrant the assignment of an extraschedular rating under 38 
C.F.R. 3.321(b)(1).  There does not appear to be marked 
interference with employment, as the veteran advised at the 
time of the August 1996 VA examination that he has not lost 
any time from his position as a network manager.  The record 
does contain other evidence which demonstrates marked 
interference with employment.  Nor are there frequent periods 
of hospitalization due to the right ankle disability.  
Indeed, it appears that there has been no recent 
hospitalizations for this disability.  The Board has been 
unable to identify any other factor consistent with an 
exceptional or unusual disability picture.  Accordingly, an 
extraschedular evaluation is not warranted.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for residuals of a right ankle injury with degenerative 
changes is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

